Exhibit THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE, FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION, IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT. 8% CONVERTIBLE PROMISSORY NOTE GEORGE FOREMAN ENTERPRISES, INC. DUE , 2010 Original Issue Date:, 2008 US$ This Convertible Promissory Note is due , 2010 and is one of a series of duly authorized and issued convertible promissory notes of George Foreman Enterprises, Inc., a Delaware corporation (the “Company”), designated its 8% Convertible Promissory Notes (the “Note” or the “Notes”).This Note is issued to (together with its permitted successors and assigns, the “Holder”) in accordance with exemptions from registration under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to a Securities Purchase Agreement, dated , 2008 (the “Securities Purchase Agreement”) between the Company and the Holder.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Securities Purchase Agreement. Article I Section 1.01Principal and Interest.For value received, the Company hereby promises to pay to the order of the Holder, in lawful money of the United States of America and in immediately available funds the principal sum of Dollars ($) on the earlier of (i) , 2010 (the “Maturity Date”) or (ii) an Event of Default (as defined in Section 3.01). (a)Interest shall be payable monthly commencing 30 days following the Original Issue Date and shall accrue on the unpaid principal balance of the Note at the rate of eight percent (8%) per year (compounded monthly) commencing from the Original Issue Date until the Maturity Date.Interest shall be calculated on the basis of a 360-day year and actual calendar days elapsed. (b)On the Maturity Date, the entire unpaid principal amount and all accrued and unpaid interest shall be paid to the Holder, unless this Note is converted in accordance with Section 1.02 herein. (c)The Company may prepay the principal amount of this Note without the prior written consent of the Holder.In the event the Company prepays the principal amount of this Note, the Company shall pay the total principal amount outstanding plus a premium of (i) ten percent of the outstanding principal amount if the prepayment occurs during the twelve month period following the Original Issue Date (the “Initial Twelve Month Period”); or (ii) twenty percent of the outstanding principal amount if the prepayment occurs doing the period following the Initial Twelve Month Period and prior to the Maturity Date.The Company shall give the Holder at least ten (10) days advance written notice prior to such prepayment. Section 1.02Conversion. (a)Optional Conversion.From and after the Original Issue Date, the Holder shall be entitled, at its option, to convert, at any time and from time to time, until payment in full of this Note, all or any part of the principal amount of the Note, plus accrued and unpaid interest thereon, into units (“Units”) of the Company’s securities, at a price (the “Conversion Price”) of $2.50 per Unit, subject to adjustment.Each Unit shall consist of one share (each, a “Conversion Share”) of the Company’s common stock, par value $0.01 per share(the “Common Stock”), and one common stock purchase warrant (the “Warrants”).Each Warrant shall entitle the holder to purchase one share of Common Stock (the “Warrant Shares”) at an exercise price (the “Exercise Price”) of $3.00 per share, subject to adjustment, and shall be exercisable for a period of five years commencing on the original Issue Date of this Note.No fraction of Units or scrip representing fractions of Units will be issued on conversion, but the number of Units issuable shall be rounded to the nearest whole Unit.The number of Units issuable upon a conversion hereunder shall be determined by the quotient obtained by dividing (x) the outstanding principal amount of this Note, plus accrued and unpaid interest thereon, to be converted as set forth in the applicable Conversion Notice by (y) the Conversion Price.To convert this Note, the Holder hereof shall deliver written notice thereof, substantially in the form of ExhibitA to this Note, with appropriate insertions (the “Conversion Notice”), to the Company at its address as set forth herein.The date upon which the conversion shall be effective (the “Conversion Date”) shall be deemed to be the date set forth in the Conversion Notice.Except as otherwise provided herein, the Company shall not have the right to object to the conversion or the calculation of the applicable conversion price, absent manifest error.Any conversion of any portion of the Note to Units shall be deemed to be a pre-payment of principal plus accrued and unpaid interest, without any penalty, and shall be credited against any future payments of principal and interest in the order that such payments become due and payable. 2 (b)Mandatory Conversion.Simultaneously with the closing of a company financing in the form of a private placement of units (the “PPO”) in the amount of at least $3,000,000 (the “Minimum PPO Amount”), including the proceeds derived by the Company from the issuance of the Notes, this Note will automatically convert as to all unpaid principal, plus accrued interest, if any, into Units at the Conversion Price.The PPO will involve an offering of Company units which may be offered pursuant to Regulation D and/or Regulation S of the Securities Act and any and all applicable state securities laws.Each PPO unit will consist of one share of Common Stock and one common stock purchase warrant to purchase one-half of a share of Common Stock (the “Investor Warrant”).Each two Investor Warrants will entitle the holder to purchase one share of Common Stock at a price per share to be determined and will be exercisable for a period of five years from the PPO closing date.In addition, each Investor Warrant will contain standard anti-dilution protection from stock splits, stock dividends and stock contributions, will provide for weighted average price protection and will provide for “cashless exercise” to the extent that a registration statement covering the resale of the shares underlying the Investor Warrant is not then in effect.As more fully described in the Securities Purchase Agreement, piggyback registration rights will apply to resales of the shares of Common Stock comprising part of the units issued in connection with the PPO, for shares underlying the Investor Warrants, the Common Stock forming part of the Units issuable upon conversion of the Notes, and the Common Stock issuable upon exercise of the Warrants forming part of the Units issuable upon conversion of the Notes. Section 1.03Reservation of Common Stock.As set forth in Section 4(e) of the Securities Purchase Agreement, the Company shall reserve and keep available out of its authorized but unissued shares of Common Stock, solely for the purpose of effecting the conversion of this Note and the exercise of the Warrants, that number of shares of Common Stock equal to the sum of (i) the number of shares of Common Stock into which the Note is convertible from time to time based upon the Conversion Price, plus (ii) the number of shares of Common Stock for which the Warrants are exercisable from time to time based upon the Exercise Price. Section 1.04Absolute Obligation/Ranking.Except as expressly provided herein, no provision of this Note shall alter or impair the obligation of the Company, which is absolute and unconditional, to pay the principal of, interest and liquidated damages (if any) on, this Note at the time, place, and rate, and in the coin or currency, herein prescribed.This Note is a direct debt obligation of the Company.This Note ranks pari passu with all other Notes now or hereinafter issued pursuant to the Securities Purchase Agreement. Section 1.05Paying Agent and Registrar.Initially, the Company will act as paying agent and registrar.The Company may change any paying agent, registrar, or Company-registrar by giving the Holder not less than ten(10) business days’ written notice of its election to do so, specifying the name, address, telephone number and facsimile number of the paying agent or registrar.The Company may act in any such capacity. Section 1.06Different Denominations.This Note is exchangeable for an equal aggregate principal amount of Notes of different authorized denominations, as requested by the Holder surrendering the same.No service charge will be made for such registration of transfer or exchange. 3 Section 1.07Investment Representations. This Note has been issued subject to certain investment representations of the original Holder set forth in the Securities Purchase Agreement and may be transferred or exchanged only in compliance with the Securities Purchase Agreement and applicable federal and state securities laws and regulations. Section 1.08Reliance on Note Register.Prior to due presentment to the Company for transfer or conversion of this Note, the Company and any agent of the Company may treat the person in whose name this Note is duly registered on the Note Register as the owner hereof for the purpose of receiving payment as herein provided and for all other purposes, whether or not this Note is overdue, and neither the Company nor any such agent shall be affected by notice to the contrary. Section 1.09In addition to the rights and remedies given it by this Note, the Holder shall have all those rights and remedies allowed by applicable laws.The rights and remedies of the Holder are cumulative and recourse to one or more right or remedy shall not constitute a waiver of the others. Article II Section 2.01Amendments and Waiver of Default.The Note may not be amended without the consent of the Holder.Notwithstanding the above, without the consent of the Holder, the Note may be amended to cure any ambiguity, defect or inconsistency or to make any change that does not adversely affect the rights of the Holder. Article III Section 3.01Events of Default.Each of the following events shall constitute a default under this Note (each an “Event of Default”): (a)failure by the Company to pay principal amount or interest due hereunder within five (5) days of the date such payment is due; (b)failure by the Company’s transfer agent to issue Common Stock to the Holder within four (4) business days of the Company’s receipt of the attached Conversion Notice from Holder in accordance with the Securities Purchase Agreement; (c)failure by the Company for ten (10) days after notice to it to comply with any of its other agreements in the Note; (d)the Company shall:(1)make a general assignment for the benefit of its creditors; (2)apply for or consent to the appointment of a receiver, trustee, assignee, custodian, sequestrator, liquidator or similar official for itself or any of its assets and properties; (3)commence a voluntary case for relief as a debtor under the United States Bankruptcy Code; (4)file with or otherwise submit to any governmental authority any petition, answer or other document seeking:(A)reorganization, (B)an arrangement with creditors or (C)to take advantage of any other present or future applicable law respecting bankruptcy, reorganization, insolvency, readjustment of debts, relief of debtors, dissolution or liquidation; (5)file or otherwise submit any answer or other document admitting or failing to contest the material allegations of a petition or other document filed or otherwise submitted against it in any 4 proceeding under any such applicable law, or (6)be adjudicated a bankrupt or insolvent by a court of competent jurisdiction; (e)any case, proceeding or other action shall be commenced against the Company for the purpose of effecting, or an order, judgment or decree shall be entered by any court of competent jurisdiction approving (in whole or in part)anything specified in Section3.01(d) hereof, or any receiver, trustee, assignee, custodian, sequestrator, liquidator or other official shall be appointed with respect to the Company, or shall be appointed to take or shall otherwise acquire possession or control of all or a substantial part of the assets and properties of the Company, and any of the foregoing shall continue unstayed and in effect for any period of sixty (60)days; (f)any material obligation of the Company for the payment of borrowed money is not paid when due or within any applicable grace period, or such obligation becomes or is declared to be due and payable before the expressed maturity of the obligation, or there shall have occurred an event that, with the giving of notice or lapse of time, or both, would cause any such obligation to become, or allow any such obligation to be declared to be, due and payable before the expressed maturity date of the obligation; (g)a breach by the Company of any material contract that would have a Material Adverse Effect (as defined in the Securities Purchase Agreement); (h)any event of default of the Company under any agreement, note, mortgage, security agreement or other instrument evidencing or securing indebtedness that ranks senior in priority to, or pari passu with, the obligations under this Note and the Securities Purchase Agreement; (i)any material breach by the Company of any of its representations or warranties under the Securities Purchase Agreement; or (j)any default, whether in whole or in part, shall occur in the due observance or performance of any obligations or other covenants, terms or provisions to be performed under this Note or the Securities Purchase Agreement which is not cured by the Company within five (5) days after receipt of written notice thereof. Section 3.02If any Event of Default occurs, the full principal amount of this Note, together with interest and other amounts owing in respect thereof, to the date of acceleration shall become, at the Holder’s election, immediately due and payable in cash.Commencing upon the occurrence of any Event of Default that result in the eventual acceleration of this Note, the interest rate on this Note shall accrue at the rate of 15% per annum, or such lower maximum amount of interest permitted to be charged under applicable law.All Notes for which the full amount hereunder shall have been paid in accordance herewith shall promptly be surrendered to or as directed by the Company.The Holder need not provide and the Company hereby waives any presentment, demand, protest or other notice of any kind, and the Holder may immediately and without expiration of any grace period enforce any and all of its rights and remedies hereunder and all other remedies available to it under applicable law.Such declaration may be rescinded and annulled by the Holder at any time prior to payment hereunder and the Holder 5 shall have all rights as a Note holder until such time, if any, as the full payment under this Section shall have been received by it.No such rescission or annulment shall affect any subsequent Event of Default or impair any right consequent thereon. Article IV Section 4.01Negative Covenants.So long as this Note shall remain in effect and until any outstanding principal and all accrued interest thereon and all fees and all other expenses or amounts payable under this Note and the Securities Purchase Agreement have been paid in full, unless the Holders, subject to Section 8(p) of the Securities Purchase Agreement, shall otherwise consent in writing, the Company shall not: (a)Organizational ChangeDirectly or indirectly consummate any merger, reorganization, restructuring, reverse stock split consolidation, sale of all or substantially all of the Company’s assets or any similar transaction or related transactions (each such transaction, an “Organizational Change”), other than the PPO, unless prior to the consummation of an Organizational Change, other than the PPO, the Company obtains the written consent, subject to Section 8(p) of the Securities Purchase Agreement, of the Buyers that have outstanding Notes. (b)Dividends and Distributions.In the case of the Company, declare or pay, directly or indirectly, any dividend or make any other distribution (by reduction of capital or otherwise), whether in cash, property, securities or a combination thereof, with respect to any shares of its capital stock or directly or indirectly redeem, purchase, retire or otherwise acquire for value any shares of any class of its capital stock or set aside any amount for any such purpose; provided, however, that the Company may (i)declare and pay dividends consisting entirely of its common stock, (ii)repurchase shares of its capital stock from its employees in connection with the termination of such employees and (iii)make distributions consisting entirely of its common stock in connection with stock splits of its capital stock. (c)Limitation on Certain Payments and Prepayments. Optionally prepay, repurchase or redeem or otherwise defease or segregate funds with respect to any indebtedness of the Company, other than for obligations incurred in the ordinary course of business (including for working capital and similar facilities), senior indebtedness existing on the date hereof and set forth in Schedule A attached hereto, indebtedness under this Note or the Securities Purchase Agreement. Article V Section 5.01Re-issuance of Note.When the Holder elects to convert a part of the Note, then the Company shall reissue a new Note in the same form as this Note to reflect the new principal amount and the Holder shall return the Note to the Company for cancellation. 6 Article VI Section 6.01Anti-dilution.Adjustment of Conversion Price.The Conversion Price shall be adjusted from time to time as follows: (a)Adjustment of Conversion Price and Number of Shares upon Issuance of Common Stock. (i)If at any time after the Original Issue Date through the earlier of (A) the first anniversary of the Original Issue Date; (B) payment in full on this Note; or (C) the date of full conversion of this Note, the Company issues or sells, or is deemed to have issued or sold, any shares of Common Stock (other than the conversion/exchange of rights by George Forman and/or George Foreman Productions, Inc. under the Investor Rights Agreement and/or Registration Rights
